Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the Applicant Election filled on 08/16/20222. Applicant's election of  Species I including claims 1-10 for the examination in the reply is acknowledged. 


Allowable Subject Matter

Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance:  

YOSHIHIRA (US 20130069064 A1) and HSIEH (US 20130020576 A1) are hereby cited as the closest prior arts. Figure 1 of YOSHIHIRA teaches a semiconductor device that has a transistor in which a resistance is inserted between a gate electrode and a source electrode, and a diode (103) inserted between the gate electrode and the source electrode in series in relation to the resistance. Further, Figures 2-7 of HSIEH teach a semiconductor power device configuration for providing an integrated circuit comprising trench MOSFET with embedded Schottky rectifier, Gate-Drain clamp diode and Gate-Source clamp diode on single chip to achieve reduced die size, lower cost and improved performance. According to the invention, the integrated circuit comprising: a substrate of a first conductivity type; an epitaxial layer of the first conductivity type over the substrate, the epitaxial layer having a lower doping concentration than the substrate; a trench MOSFET comprising a plurality of shielded trenched gates in the epitaxial layer, wherein each the shielded trenched gate comprising a gate electrode disposed in the upper portion and a shielded electrode disposed in the lower portion of a first type gate trench, wherein the gate electrode and the shielded electrode insulated from each other by an inter-electrode insulation layer; each the shielded trenched gate comprising a first type gate oxide surrounding bottom and sidewalls of the shielded electrode and a second type gate oxide along sidewalls of the gate electrode; the gate electrode in the first gate trench being surrounded by a source region of the first conductivity type encompassed in a body region of a second conductivity type; the shielded electrode in the first type gate trench being surrounded by the epitaxial layer and being connected to a source metal; a Gate-Drain clamp diode comprising multiple back to back poly-silicon Zener diodes with alternating doped regions of the first conductivity type next to the second conductivity type, connected with the gate metal on one side and with a drain metal on another side through a plurality of metal stripes cross over a termination area; and a Gate-Source clamp diode comprising multiple back to back poly-silicon Zener diodes with alternating doped regions of the first conductivity type next to the second conductivity type, connected with the gate metal on one side, and with the source metal on another side.
 
However, none of the above prior arts alone or in combination with other arts teaches a composite power element, comprising: a substrate structure including a base layer and an epitaxial layer formed on the base layer; wherein at least one trench is concavely formed on the epitaxial layer, the substrate structure defines a transistor formation region and a circuit element formation region that is adjacent to the transistor formation region along a length direction of the substrate structure, further comprising: “a Zener diode being located in the circuit element formation region and including: a Zener diode doping structure being formed in the epitaxial layer and being covered by the cover insulation layer; wherein the Zener diode doping structure includes a first P-type doped region and a first N-type doped region; and a Zener diode metal structure being formed on the dielectric layer and sequentially passing through the dielectric layer and the cover insulation layer to be in contact with the first P-type doped region and the first N-type doped region of the Zener diode doping structure, so that the Zener diode is capable of receiving a reverse bias voltage when the composite power element is energized” in combination with other limitations in the claims 1 and 10. Thus, the Applicant’s claims are determined to be novel and non-obvious.

For these above reasons, independent claim 1 is allowed.
Claims 2-9 are allowed as they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/Primary Examiner, Art Unit 2813